Name: 88/170/EEC: Commission Decision of 28 January 1988 on improving the efficiency of agricultural structures in France pursuant to Council Regulation (EEC) No 797/85 (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1988-03-22

 Avis juridique important|31988D017088/170/EEC: Commission Decision of 28 January 1988 on improving the efficiency of agricultural structures in France pursuant to Council Regulation (EEC) No 797/85 (Only the French text is authentic) Official Journal L 076 , 22/03/1988 P. 0026 - 0026*****COMMISSION DECISION of 28 January 1988 on improving the efficiency of agricultural structures in France pursuant to Council Regulation (EEC) No 797/85 (Only the French text is authentic) (88/170/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 improving the efficiency of structures (1), as last amended by Regulation (EEC) No 1760/87 (2), and in particular Article 25 thereof, Whereas pursuant to Article 24 (4) of Regulation (EEC) No 797/85 the French Government forwarded Circular DERF/SDDR/C.87/No 3005 of 7 April 1987 on the use of budget heading 61 80 62; Whereas under Article 25 (1) of Regulation (EEC) No 797/85 the Commission has to decide whether, account being taken of the abovementioned communication, the provisions for the implementation of Title III of Regulation (EEC) No 797/85 in France satisfy the conditions for a financial contribution from the Community to the common measure referred to in Article 1 of Regulation (EEC) No 797/85; Whereas the abovementioned provisions satisfy the conditions and objectives of Regulation (EEC) No 797/85, except for the investments in individually used pastures other than the watering points, the immediate access roads to pastures and upland grazing, and the pasture sheds; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agriculture Structure, HAS ADOPTED THIS DECISION: Article 1 Account being taken of Circular DERF/SDDR/C.87/No 3005 of 7 April 1987 on the use of budget heading 61 80 62, the provisions for the implementation of Title III of Regulation (EEC) No 797/85 in France continue to satisfy the conditions for a financial contribution from the Community to the common measure referred to in Article 1 of the said Regulation, except for the investments in individually used pastures other than the watering points, the immediate access roads to pastures and upland grazing, and the pasture sheds. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 28 January 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 93, 30. 3. 1985, p. 1. (2) OJ No L 167, 26. 6. 1987, p. 1.